Citation Nr: 1543852	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-13 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for residuals, traumatic brain injury (TBI).

3.  Entitlement to service connection for left knee strain (claimed as bilateral knee problems).

4.  Entitlement to service connection for right knee strain (claimed as bilateral knee problems).

5.  Entitlement to service connection for left shoulder strain (claimed as bilateral shoulder pain).

6.  Entitlement to service connection for right shoulder strain (claimed as bilateral shoulder pain).

7.  Entitlement to service connection for a left elbow injury.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for acid reflux disease (GERD).

10.  Entitlement to service connection for bilateral shin splints.

11.  Entitlement to service connection for a skin disability, claimed rash, to include on the buttocks, neck and back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from March 2005 to August 2010, and his service included service in the Persian Gulf.  His military occupational specialty was that of an infantryman and his decorations include the Combat Infantryman Badge.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a bilateral hearing loss disability, sleep apnea, GERD, residuals of a TBI, and a left elbow disability are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Left knee strain is attributable to service.

2.  Right knee strain is attributable to service.

3.  Left shoulder strain is attributable to service.

4.  Right shoulder strain is attributable to service.

5.  Shin splints are attributable to service.

6.  A skin rash, diagnosed as tinea, is attributable to service.


CONCLUSIONS OF LAW

1.  Left knee strain was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  Right knee strain was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  Left shoulder strain was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  Right shoulder strain was incurred in  service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  Bilateral shin splints were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  A skin disability, diagnosed as tinea, was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board has considered this legislation with respect to the issues being decided below, but finds that, given the favorable action taken; no discussion of the VCAA at this point is required.

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F. 3d 1163, 1167   (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 C.F.R. § 3.317.  Under this regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 (see 76 Fed. Reg. 81834).  38 C.F.R. § 3.310(a)(1) (2014).  Unlike service connection on a direct basis as discussed below, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(c); Gutierrez  v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include sleep disturbances.


III.  Analysis

A.  Right and Left Shoulder Strain/Right and Left Knee Strain/Bilateral Shin Splints

The Veteran's service treatment records do not show complaints or treatment related to the knees, shoulders or shins.  He has denied any specific injury to his knees, shoulders or shins in service, and asserts that they are residuals of the wear and tear he experienced in service from having to carry heavy loads and from the physical stress of combat.  He described his knees as taking a "constant pounding".  See April 2015 Board hearing transcript.  The Board finds the Veteran's testimony to be credible and consistent with his duties in service.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Approximately one year after his service discharge, in August 2011, the Veteran underwent a VA general examination where he reported pain and stiffness in his knees, shoulders, and shins that began in service in 2006 during physical training.  He denied any specific injury to these joints.  He said he saw a medic in service who prescribed Motrin.  Findings at the August 2011 examination revealed normal evaluations of the knees, shoulders, and shins, to include normal range of motion.  The examiner diagnosed the Veteran as having bilateral shoulder strain and bilateral knee strain that were intermittently symptomatic and bilateral shin splints that were symptomatic only on prolonged running.  He further reported that these listed conditions had a clearly defined explanation and were commonly seen in situations like the Veteran was in.  Thus, he relates the diagnoses to circumstances of the Veteran's service.  

In light of evidence showing current bilateral knee, shoulder and shin diagnoses, an in-service event of carrying heavy loads over rough terrain in service, including in combat, and a causal relationship, i.e., a nexus, between the diagnosed bilateral knee strain, bilateral shoulder strain, and bilateral shin splints and an in-service precipitating disease, injury or event (see VA August 2011 VA general examination report), as well as the lack of any evidence to the contrary, the Board finds that the essential elements of the claim for service connection for right and left knee strain, right and left shoulder strain and bilateral shin splints have been established.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  We also assume that the examiner was competent to enter the diagnoses and that the AOJ accepted such evidence since the report was not returned for clarification.  As such, these claims are granted.  As service connection is being granted on a direct basis, an analysis of whether the provisions of 38 C.F.R. § 3.317 provide a basis for a grant of service connection is unnecessary.

B.  Skin Disability

The Veteran reported having a rash on various parts of his body since service that occurs intermittently.  He testified in April 2015 that the rash began in September 2006 and affected his groin area, inner thighs and buttocks, with flare-ups once a week.  He said he received ointment in service to control it and continues to experience flare ups.  His service treatment records do not document a skin rash, with the exception of a treatment record in July 2007 showing treatment for cellulitis of the left forearm.  

Shortly after the Veteran's August 2010 service discharge, in September 2010, he was seen at a VA medical facility for a fungal rash above the knee and buttock area.  He was diagnosed as having tinea which subsequently resolved.  

The RO denied the Veteran's claim in October 2011 on the basis that he did not have a chronic skin disability linked to service.  The RO noted the results of a VA general examination in August 2011 wherein the examiner found that the Veteran had had a rash which had resolved with no residuals.  However, it should kept in mind that skin disabilities can fluctuate and are prone to flare ups.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (noting that skin disorders are often cyclical in manifestation and subject to remission and recurrence).  In this regard, the Veteran was subsequently diagnosed as having tinea at a VA outpatient clinic in August 2014 at which time he was being seen as a new patient.  The rash was noted to be an inguinal rash and was described as "longstanding and stubborn".  

In light of the Veteran's credible reports of inservice rashes to his groin, buttocks and inner thighs, that manifest intermittently, the diagnosis approximately one month after service of tinea, and the subsequent diagnosis of tinea made in August 2014, the Board finds that service connection for a skin disability, diagnosed as tinea, is warranted.  38 C.F.R. § 3.303.  As service connection is being granted on a direct basis, an analysis of whether the provisions of 38 C.F.R. § 3.317 provide a basis for a grant of service connection is unnecessary.


ORDER

Service connection for left knee strain (claimed as bilateral knee problems), is granted.

Service connection for right knee strain (claimed as bilateral knee problems), is granted.

Service connection for left shoulder strain (claimed as bilateral shoulder pain), is granted.

Service connection for right shoulder strain (claimed as bilateral shoulder pain), is granted.

Service connection for bilateral shin splints is granted.

Service connection for a rash, to include on the buttocks, neck and back, diagnosed as Tinea, is granted.


REMAND

Sleep Apnea/ GERD/TBI/Left Elbow Disability

In July 2005, additional, pertinent evidence was associated with the claims file that is pertinent to the issues of service connection for sleep apnea, GERD, TBI and hearing loss disability.  This evidence includes statements from fellow servicemen of the Veteran reporting that they witnessed the Veteran exhibit symptoms of snoring, choking and interrupted breathing in his sleep as well as noting that he sought medical attention in service for gastrointestinal symptoms to include heartburn and acid reflux.  There is also a statement from a fellow serviceman who said he witnessed the Veteran's left elbow injury and that he has continuing pain ever since.  In addition to these statements, there is pertinent medical evidence that was received in July 2015.  This evidence includes a TBI secondary consult dated in November 2014, an esophagogastroduodenoscopy report dated in February 2015 with an associated medical record, and a sleep study report dated in May 2015.  Although the Veteran submitted a waiver of initial AOJ review with respect to evidence he submitted at the time of the April 2015 Board hearing, neither him nor his representative submitted a waiver of initial AOJ review of the evidence he submitted in July 2015.  See 38 C.F.R. § 20.1304 (2014).  It follows, then, that such evidence should be considered by the AOJ, in the first instance.

Hearing Loss Disability

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

In April 2014, the Veteran underwent VA audiological testing and was diagnosed as having normal hearing/mild sensorineural hearing loss.  Audiological results from the examination show that the he did not meet VA's definition of hearing loss disability under 38 C.F.R. § 3.385.  However, a later VA audioglogical consult in December 2014 suggests a possible worsening of the Veteran's hearing acuity, notably in the left ear.  While the actual audiological testing results from this consult is not available in the evidence, the Veteran was diagnosed at that time as having mild to moderate left sensorineural hearing loss in the left ear from 1-8K Hz.  Moreover, this record notes that the Veteran may benefit from amplification in the left ear.  Accordingly, in light of evidence showing a possible worsening in the Veteran's hearing acuity since his last VA audiological examination in April 2014, the Veteran should be afforded a new and contemporaneous audiological examination.  See Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological examination, to include audiometric testing, in order to assess the current severity of his claimed hearing loss disability.  For each ear, the examiner should provide numeric interpretation of the hearing tests/audiograms conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

The examiner should fully describe the functional effects of the Veteran's hearing loss on his activities of daily living, to include employment. 

All testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


